99 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Victor ACOSTA-GUZMAN, Defendant-Appellant.
No. 96-50054.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Victor Acosta-Guzman appeals the sentence imposed under the Sentencing Guidelines and his guilty plea conviction for harboring and concealing illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(111).  Acota-Guzman's counsel filed a motion to withdraw and a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), which identified no issues for appellate review, and Acosta-Guzman has not filed a supplemental pro se brief.


3
Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses that Acota-Guzman's plea agreement waived his constitutional rights including the right to appeal any issue except for "an illegal sentence."   There is no indication that his waiver was invalid.  The 14 month sentence imposed is consistent with the terms of the plea agreement.  Accordingly, counsel's motion to withdraw is GRANTED and this appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3